Citation Nr: 1735392	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  10-31 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction as secondary to the service-connected disabilities of prostate cancer, diabetes mellitus, peripheral neuropathy, and posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 30 percent for PTSD prior to February 1, 2013; in excess of 50 percent from February 1, 2013, until the assignment of a temporary total rating on November 2, 2015; and in excess of 50 percent from January 1, 2016, forward.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and June 2010 rating decisions issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In December 2012, June 2014, and December 2016, the Board remanded the appeal to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

During the pendency of the appeal, the Veteran was awarded a temporary total disability rating for his PTSD between November 2, 2015, and December 31, 2015, due to hospitalization in excess of 21 days.  See 38 C.F.R. §  4.29 (2016).  As the 100 percent rating is the maximum schedular rating available for PTSD, the Board will consider the rating period on appeal to include only that portion when PTSD was rated less than 100 percent disabling.  

The Veteran has claimed that he is unemployable due to his service-connected disabilities, including PTSD, which is currently on appeal before the Board.  See 10/09/2013 Appellate Brief.  Entitlement to a TDIU was initially raised by the Board in its June 2014 remand decision and remains on appeal.  See Rice v Shinseki, 22 Vet. App. 447 (2009) (holding that a request for a TDIU is not a separate claim for benefits, but is best analyzed as a request for an appropriate disability rating either as part of the initial adjudication of a claim or as part of a claim for increased compensation).

FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's erectile dysfunction is secondary to his service-connected disabilities. 

2.  Prior to February 1, 2013, the Veteran's PTSD symptoms most closely approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

3.  From February 1, 2013, until the assignment of a temporary total rating on November 2, 2015, and from January 1, 2016 to present, the Veteran's PTSD symptoms most closely approximate occupational and social impairment with reduced reliability and productivity. 

4.  The Veteran met the schedular requirements for a TDIU on February 1, 2013. 

5.  From February 1, 2013 to July 27, 2015, the Veteran's service-connected disabilities effectively prevented the Veteran from securing and following substantially gainful employment.

6.  The Veteran was assigned a total schedular rating effective July 27, 2015.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for erectile dysfunction, as secondary to his service-connected disabilities, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

2.  The criteria for entitlement to an initial disability rating in excess of 30 percent for PTSD prior to February 1, 2013 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for a disability rating in excess of 50 percent from February 1, 2013, until the assignment of a temporary total rating on November 2, 2015; and in excess of 50 percent from January 1, 2016, forward have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for a TDIU have been met from February 1, 2013 to July 27, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C.A. § 7104(d)(1) (West 2014); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.  

The regulations pertinent to this decision  (38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 3.321, 4.1, 4.3, 4.7, 4.16, 4.18, and 4.130 (2016)) have been previously provided to the Veteran in the June 2010 and June 2015 Statements of the Case, as well as the June 2015, February 2017, and March 2017 Supplemental Statements of the Case.  Since the Veteran has had adequate notice of the pertinent laws governing this appeal, they will only be discussed herein where the Board deems appropriate to do so.

1.  Service connection for erectile dysfunction

The Veteran asserts that he is entitled to service connection for erectile dysfunction as secondary to his service-connected disabilities.  See e.g., Veteran's May 2013 lay statement.

In February 2014, the Veteran underwent a VA examination to assess his erectile dysfunction.  The examiner opined that the Veteran's erectile dysfunction was at least as likely as not proximately due to or the result of the Veteran's service-connected disabilities.  The examiner stated that the Veteran's erectile dysfunction was multifactorial and explained that his hepatitis C could result in reduced libido and erectile dysfunction; his diabetes-although under fair control-could result in sexual dysfunction; Prazosin used to treat PTSD nightmares could result in sexual dysfunction; and his history of chronic cocaine use could impair his sexual function.

In January 2017, the Veteran was afforded an additional VA examination to obtain a medical opinion relevant to this claim.  Following an in-person examination and a review of the electronic claims file, the VA examiner opined the Veteran's erectile dysfunction was less likely than not proximately due to or the result of the Veteran's service-connected diabetes.  The examiner did not offer a specific opinion as to whether the Veteran's erectile dysfunction was at least as likely as not proximately due to or the result of the Veteran's other service-connected disabilities.  The examiner confirmed the previous VA examiner's opinion that the cause of the Veteran's erectile dysfunction was multifactorial and likely due to a combination of his hepatitis C, prescription for PTSD (Prazosin), depression, history of cocaine abuse, hypertension, smoking, history of alcohol abuse, and diabetes.  The examiner added there is no accurate method to determine a baseline, percentage contribution, and/or aggravation of erectile dysfunction by any of these medical conditions without resorting to mere speculation.

As the February 2014 and January 2017 VA examiners have suggested, the Veteran's erectile dysfunction is due, in part, to his service-connected diabetes, PTSD medication, and depression.  The Board notes that the Veteran's depression has been deemed intertwined with his service-connected PTSD, as there is too much overlap between the Veteran's PTSD and depressive symptoms to differentiate the two conditions.  See January 2017 VA psychiatric examination; see also February 2001 VA psychiatric examination ("depression symptoms are encompassed by the diagnosis of PTSD").  Because several of the Veteran's service-connected disabilities contribute to his erectile dysfunction, and the percentage of causation assigned to each service-connected disability cannot be determined without resort to mere speculation, the Board concludes the evidence is in relative equipoise on this claim.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for erectile dysfunction is warranted on a secondary basis. 

2.  Increased ratings for PTSD

The Veteran seeks an increased rating for his PTSD for the entire period on appeal.  See March 2017 Appellant's Brief.  The evidence cited and relied upon in the analysis below has been deemed the most probative after a comprehensive review of the Veteran's entire electronic claims file.  See Timberlake, infra.  In evaluating the claims on appeal, the Board has considered the doctrine of reasonable doubt; however, as explained below, the preponderance of the evidence is against a disability rating in excess of the evaluations already assigned for the periods on appeal.  See 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


	A. Prior to February 1, 2013

The Veteran has currently been assigned a 30 percent evaluation for his PTSD prior to February 1, 2013 under the rating criteria set forth in 38 C.F.R. 4.130 (2016).  

At an October 2009 VA psychiatric examination, the Veteran was described as neatly groomed, and appropriately casually dressed.  His attitude was cooperative, friendly, relaxed, and attentive.  His speech was unremarkable and spontaneous.  His affect was appropriate and full range.  Thought processes and content were unremarkable.  He was oriented to person, time, and place and had normal recent and remote memory.  He had no delusions, panic attacks, suicidal/homicidal thoughts, and good impulse control.  The Veteran was described as having a happy mood and his symptoms of depression were noted as under good control with medication. 

In a February 2012 VA psychiatric treatment note, the Veteran was described as casually dressed and cooperative.  He exhibited coherent, goal-directed thoughts.  His speech had a normal, tone, pitch, and rate.  He denied hallucinations, paranoid/grandiose ideations, and suicidal/homicidal thoughts, and he was oriented to time, person, place, and circumstance. 

In September 2011 and June 2012 VA psychiatric treatment notes, the Veteran was charted as being alert and attentive.  He was neatly groomed in casual attire.  His attitude was calm, cooperative, and pleasant.  His speech was spontaneous and fluent with normal rate and tone.  His mood was euthymic and his affect was full, mood-congruent, and non-labile.  His thoughts were goal-directed, logical, and free of delusions, paranoia,  or hallucinations.  He had no suicidal/homicidal ideations, intent, or plan.  His judgment was good and his cognition was grossly intact. 

Having fully reviewed the evidentiary record for the relevant time frame, the Board finds that the Veteran consistently demonstrated symptoms more closely approximated by the 30 percent disability rating than the 50 percent rating.  The Veteran did not exhibit flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty understanding complex commands, impaired memory, judgment, abstract thinking, or disturbances of motivation and mood; all of which are consistent with a higher rating of 50 percent.  Accordingly, a disability rating in excess of 30 percent for the Veteran's PTSD prior to February 1, 2013 is denied.

B. From February 1, 2013 until the assignment of a temporary total rating on November 2, 2015

From February 1, 2013 until November 2, 2015, the Veteran was in receipt of a 50 percent evaluation for his PTSD under the rating criteria set forth in 38 C.F.R. 4.130 (2016).  

The Veteran was afforded a VA psychiatric examination in February 2013, which precipitated an increased rating over the prior 30 percent assessment.  The VA examiner assigned the Veteran a Global Assessment of Functioning score of 57, indicating moderate psychological symptoms.  The Veteran was recorded as experiencing depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and neglect of personal appearance and hygiene.  The examiner indicated the Veteran's symptoms would result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks commensurate with a 50 percent evaluation under the rating criteria.  

The Veteran was afforded another VA psychiatric examination in September 2014, where the examiner charted symptoms such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, suicidal ideation, and neglect of personal appearance. 

A VA PTSD mental health consult conducted in March 2015 showed the Veteran was alert and oriented to time, place, person, and situation.  He was neatly groomed with adequate hygiene.  His speech was generally normal with regard to production, volume, content, and clarity.  The Veteran described minor instances of hallucinations, which the clinician described as "vague" appearing to be "more of the veteran's thoughts."

At VA PTSD anger management group sessions in April, May, June, and August 2015, the Veteran was described as neat, casually groomed, friendly, and cooperative.  His speech was clear, relevant, spontaneous and coherent with normal rate and prosody.  Thought processes were linear and goal directed.  His mood was euthymic to depressed and his affect was full range.  He experienced no perceptual disturbances, delusions or hallucinations, or suicidal/homicidal ideations/intent. 

Having reviewed the evidentiary record covering the relevant time frame, the severity of the Veteran's PTSD most closely approximates the criteria for a 50 percent evaluation.  The Veteran did not experience obsessional rituals, illogical, obscure, or irrelevant speech, near-continuous panic or depression, impaired impulse control, or spatial disorientation that would warrant an increased rating of 70 percent.  Accordingly, a disability rating in excess of 50 percent for the Veteran's PTSD from February 1, 2013 to November 2, 2015 is denied. 

C.  Since January 1, 2016

Since January 1, 2016, the Veteran's PTSD has been rated as 50 percent disabling under the rating criteria set forth in 38 C.F.R. 4.130 (2016).  

VA treatment notes from a February 2016 group psychotherapy session described the Veteran as alert and oriented, casually dressed and appropriately groomed; he was generally euthymic with congruent affect; his speech was generally linear and goal directed with no evidence of perceptual abnormality or thought disorder.  His PTSD was described as "in early remission."

VA treatment notes from December 2016 showed the Veteran was experiencing anger, irritability, emotional detachment, hypervigilance, intrusive thoughts, nightmares with autonomic response, and avoidance.  The Veteran denied depressed mood, suicidal ideation, perceptual disturbances, or problems with memory and concentration.  Mental status examination showed the Veteran was alert to time, person, place, and situation.  Speech was well-articulated, spontaneous, non-pressured, with normal cadence and inflexion.  Thoughts were organized and goal-directed, and associations were linear.  There was no evidence of flight of ideas, loose associations, thought insertion, thought withdrawal, thought blocking, or racing thoughts.  The Veteran exhibited fair attention and concentration with preserved impulse control.  The symptoms found on this examination most closely approximate those under the currently assessed 50 percent rating and are incongruent with the symptoms attributed to a higher rating of 70 percent.  The Veteran did not exhibit near continuous panic or depression, impaired impulse control, spatial disorientation, or neglect of personal appearance.  

In January 2017, the Veteran was afforded a VA psychiatric examination.  The VA examiner considered all of the psychiatric symptoms exhibited upon examination and concluded that the Veteran's PTSD symptomatology best represented occupation and social impairment with reduced reliability and productivity, commensurate with a 50 percent rating under  38 C.F.R. 4.130 (2016).  Based on the above highly probative evidence of record, a rating in excess of 50 percent for PTSD since January 1, 2016 is denied. 

D.  Suicidal ideations

The record reflects that the Veteran has had intermittent passive suicidal ideation throughout the period on appeal.  He has consistently denied any intent or plan to follow through on his ideations.  During February 2013 and September 2014 VA psychiatric examinations, the Veteran denied current suicidal ideations, but admitted to having suicidal thoughts "at times." 

At November and December 2015 VA suicide risk assessments, the Veteran was considered a low risk for suicide.  He denied present suicidal ideation and described thinking about death, but denied intent or plans to end his life.  During a January 2017 VA psychiatric examination, the examiner recorded that the Veteran experienced suicidal ideations "from time to time without plan or intent currently."  

A review of the Veteran's VA treatment records shows the Veteran never experienced current suicidal ideations during clinical evaluations.  All of the suicide risk assessments of record reflect that the Veteran was low risk for self-harm or suicide and that he had many protective factors.  When the Veteran reported intermittent suicidal thoughts to the VA examiners, he denied intent or plans to engage in self-harm or end his life.  The record shows that the Veteran's suicidal ideations were infrequent, were generally fleeting in nature, and were never accompanied by plan or intent to follow through with suicide.  Thus, viewing the evidence holistically, as a finder of fact, the Board concludes that the Veteran's thoughts of suicidal ideation were fleeting and posed a very low risk of suicide.  

The Board is cognizant of the Court's recent decision in Bankhead v. Shulkin, 29 Vet. App. 10 (2017), wherein the Court held that "the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas" correlating with a 70 percent evaluation under the rating criteria.  Id. at 19 (emphasis added).  The key word in the quote above, taken verbatim from the Bankhead decision, is "may" which is merely suggestive.  Thus, the Court declined to hold that the presence of suicidal ideations automatically entitles a veteran to a 70 percent evaluation under the rating criteria in every situation.  

In the present matter, the VA examiners tasked with assessing the Veteran's psychiatric symptoms-all of whom are qualified mental health professionals-recorded the presence of past intermittent suicidal ideations, but ultimately decided the totality of the Veteran's psychiatric symptoms did not amount to occupational and social impairment with deficiencies in most areas.  See January 2017 VA psychiatric examination ("occupational and social impairment with reduced reliability and productivity"); see also February 2013 and September 2014 VA psychiatric examinations ("occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks").  As the only evidence of record assessing the Veteran's symptomatology in light of the specific criteria set forth in the rating schedule, the Board finds the VA examiner's opinions to be highly probative. 

Lastly, the Board notes that the ratings of psychiatric disabilities are assigned based on all the evidence of record that bears on occupational and social impairment.  The symptoms listed in the rating criteria in 38 C.F.R. § 4.130 (2016) are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Despite isolated, fleeting instances of suicidal thoughts, the Board maintains that the PTSD increased rating analysis set forth above considered the totality of the Veteran's  psychiatric symptoms on appeal as contemplated by Mauerhan and controlling law.

E.  Lay statements

The lay statements of the Veteran and his family members have been considered in this decision.  See e.g., December 2009, May 2013 lay statements.  However, as laypersons, the Veteran and his family members are without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis or severity of a specific disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify").  Additionally, since determining  the degree of the Veteran's impairment hinges on evaluation of the clinically significant symptoms and objectively measurable criteria under the rating schedule, the Board affords greater evidentiary weight to the contemporaneous medical records and objective examinations by health professionals over the subjective lay statements proffered by the Veteran and his family members.

3.  Entitlement to a TDIU

The Veteran first raised his claim for a TDIU in October 2013, stating he had been unable to maintain substantially gainful employment as a result of his service-connected disabilities since 1995.  See 10/09/2013 Appellate Brief.  

The Veteran did not meet the schedular criteria for a TDIU until February 1, 2013, at which point the Veteran's total combined disability rating was 90 percent, with a bilateral factor of 5.9 percent, and at least one service-connected disability rated at 40 percent or higher-in this case, the Veteran's PTSD was rated at 50 percent disabling.  See 38 C.F.R. § 4.16 (2016).

A TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (2016).  The Board notes that the Veteran has been assigned a total schedular rating of 100 percent since July 27, 2015.  A claim for a TDIU presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Since the Veteran has been rated as totally disabled from July 27, 2015 forward, TDIU consideration is not warranted for this period of time.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period).  Thus, the Board will examine whether an award of TDIU is appropriate from February 1, 2013, when the Veteran satisfied the schedular criteria, until July 27, 2015, when the Veteran's service-connected disabilities were assigned a total schedular rating. 

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19 (2016).  In the present matter, the Veteran has never completed VA Form 21-8940, Application for Increased Compensation based on Unemployability, which would document his educational and work experiences.  Nevertheless, the Board finds that the record contains sufficient information regarding these histories to adjudicate the claim.  

While in service, the Veteran's military occupational specialty was a heavy vehicle driver; with 5 weeks of light vehicle driving.  See DD form 214.  The Veteran also performed maintenance on military vehicles.  See February 2013 VA psychiatric examination.  The Veteran has been unemployed since 1995.  Immediately following service, the Veteran worked for 17.5 years as a compounding operator at Schering Plough, a company that manufactured pharmaceutical products.  He then worked for a couple years at Carrier Air Conditioning Company manufacturing air conditioners.  The Veteran is a high school graduate and attended trade school for cabinet making, barbering, and cosmetology, but did not get certified.  See September 2014 VA examination.  The above educational and work history has been considered in adjudicating this claim. 

As requested by the December 2016 Board remand decision, the Veteran was afforded VA examinations, wherein the examiners reviewed the Veteran's medical history and electronic claims files, performed an in-person evaluation, and opined on the physical/mental limitations imposed on the Veteran as a consequence of his service-connected disabilities and the impact of these limitations on securing and following substantially gainful employment.

The January 2017 VA psychiatric examiner opined that the Veteran's PTSD symptoms would cause occupational and social impairment with reduced reliability and productivity characterized by symptoms such as disturbances of motivation and mood, difficulty establishing and maintaining effective work relationships, and difficulty adapting to stressful circumstances.  Another January 2017 VA examiner opined that the Veteran's diabetic peripheral neuropathy would preclude the Veteran from performing any work that required the use of fine motor skills or prolonged standing or walking.  All of the Veteran's post-military jobs have involved manufacturing, with extensive use of the hands, fingers, and fine motor skills.  With the assessed limitations in mind, in conjunction with the Veteran's past employment and educational experiences, all of which were dependent on the use of fine motor skills, the Board concludes that the Veteran's service-connected disabilities, primarily his PTSD and diabetic peripheral neuropathy, have effectively precluded the Veteran from following and securing gainful employment. Thus, entitlement to a TDIU is granted from February 1, 2013 to July 27, 2015.

ORDER

Entitlement to service connection for erectile dysfunction as secondary to his service-connected disabilities is granted. 

Entitlement to an initial disability rating in excess of 30 percent for PTSD prior to February 1, 2013; in excess of 50 percent from February 1, 2013, until the assignment of a temporary total rating on November 2, 2015; and in excess of 50 percent from January 1, 2016, forward is denied. 

Entitlement to an award of a TDIU is granted from February 1, 2013 to July 27, 2015, subject to the laws and regulations governing monetary awards.



____________________________________________
L. M. Barnard
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


